  Case 20-40313        Doc 71     Filed 06/22/20 Entered 06/22/20 16:11:17          Desc Main
                                    Document     Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS



 In re:                                                          Chapter 13

 PATRICK D. HAYES Jr. and                                 Case No. 20-40313-CJP
 KAREN J. O’BRIEN-HAYES,
             Debtors.


               US BANK AS TRUSTEE’S RESPONSE TO DEBTORS’ OBJECTION
                                TO PROOF OF CLAIM

          Pursuant to Fed. R. Bankr. P. 3001 and the Local Bankruptcy Rules of the USDC of

Massachusetts (“MLBR”), as promulgated under Fed. R. Bankr. P. 9029, the Creditor, U.S. Bank

National Association, as Trustee for Asset Backed Securities Corporation Home Equity Loan Trust

2004-HE8, Asset Backed Pass-Through Certificates, Series 2004-HE8 (“US Bank as Trustee”),

submits its response to the Debtors, Patrick D Hayes, Jr. and Karen J. O’Brien-Hayes’ (“Debtors”),

Objection to US Bank as Trustee’s Proof of Claim [ECF No. 45]. In support of its Response, US

Bank as Trustee states the following:

      I. US Bank as Trustee’s Response to Debtors’ Factual Background of Objection

          1.     Admitted only that the Debtors filed their Chapter 13 Plan on or about March 3,

2020. US Bank as Trustee lacks knowledge or information concerning the remaining allegations

contained in this paragraph.

          2.     Admitted only that the Debtors are the record owners of a rental property located

at 88 East Street in Fitchburg, Massachusetts (the “Property”). US Bank as Trustee is the holder

of a mortgage encumbering the Property originally given by the Debtors to New Century Mortgage

Corporation (the “Mortgage”). The Mortgage was assigned to US Bank as Trustee, and PHH

Mortgage Corporation (“PHH”) is the current servicer for this loan on behalf of US Bank as



                                                                                  1032122\306035445.v1
  Case 20-40313       Doc 71     Filed 06/22/20 Entered 06/22/20 16:11:17           Desc Main
                                   Document     Page 2 of 7



Trustee. US Bank as Trustee denies that the loan was contractually current or that the Debtors were

not notified of the escrow shortages on the mortgage account.

       3.      Admitted. US Bank as Trustee further states that the allegations in this paragraph

refer to a written document, i.e., US Bank as Trustee’s Proof of Claim (“Proof of Claim”) filed

with this Court on or about April 14, 2020 [Claim No. 16-1], which speaks for itself.

       4.      Admitted. US Bank as Trustee further states that the allegations in this paragraph

refer to a written document, i.e., the Proof of Claim, which speaks for itself. US Bank as Trustee

denies any mischaracterizations of the Proof of Claim, and further denies that the allegations in

this paragraph state the basis for an objection to US Bank as Trustee’s Proof of Claim.

       5.      Denied. US Bank as Trustee further states that it complied with the requirements of

Fed. R. Bankr. P. 3001, MLBR 13-13 and all other applicable bankruptcy rules by submitting a

separate document setting forth the a detailed itemization of all amounts asserted to be due and

owing. Pursuant to MLBR 13-13, US Bank as Trustee’s Proof of Claim included an accounting of

the principal, interest, costs, escrow advances, projected escrow shortage and all expenses charged

under the agreement or statute under which the claim arose.

       6.      Denied. Ocwen Loan Servicing, LLC (“Ocwen”) serviced the Debtors’ mortgage

account until May of 2019 at which time PHH took over the servicing to the Mortgage. A copy of

the Welcome Letter from PHH to the Debtors dated May 6, 2019 is attached hereto as Exhibit A.

The Debtors’ escrow account had a negative balance of -$6,261.49 at the time that the mortgage

loan was service transferred to PHH in May of 2019. A copy of the Final Escrow Account

Statement dated May 21, 2019 is attached as Exhibit B, which both show the amounts charged to

the escrow account and a negative balance of -$6,261.49 at the time of the service transfer.




                                                2
                                                                                  1032122\306035445.v1
  Case 20-40313       Doc 71     Filed 06/22/20 Entered 06/22/20 16:11:17            Desc Main
                                   Document     Page 3 of 7



       7.      Denied. As discussed in Paragraph 6 above, the Debtors’ mortgage account was

service transferred from Ocwen to PHH in May of 2019. At the time of the service transfer, the

escrow account had a negative balance of -$6,261.49. As of February 2020, the escrow account

had a negative balance of -$6,494.91, which is reflected in the transaction history (“PHH

Transaction History”) attached to Debtors’ Objection as Exhibit B. A copy of the Debtors’

February 2020 Mortgage Statement is attached hereto as Exhibit C, which also shows a negative

escrow account balance of -$6,494.91 as of February 13, 2020.

                    II. US Bank as Trustee’s Response to Debtor’s Legal
                            Basis for Objection to Proof of Claim

       8.      Denied that the Debtors have alleged any legitimate basis for objecting to the Proof

of Claim. Debtors claim that the “projected escrow shortage” portion of US Bank as Trustee’s total

secured claim is inappropriate because it constitutes debt that has not yet occurred and, thus, is

“unmatured.” [ECF No. 45, ¶ 8.] This argument is without merit and fails for several reasons. First,

US Bank as Trustee’s claim satisfies the requirements set for in the bankruptcy rules and thus is

presumed to be prima facie valid. See Fed. R. Bankr. P. 3001(f); see also In re Long, 353 B.R. 1,

13 (Bankr. D. Mass. 2006) (a proof of claim filed pursuant to the Federal Rules of Bankruptcy

Procedure represents prima facie evidence of the validity of the claim). US Bank as Trustee has

established its prima facie claim by submitting the required standard forms along with ample

evidence to validate that the security interest has been perfected, and that the amounts asserted as

part of the secured claim are accurate and substantiated. Fed. R. Bankr. P. 3001(d). Second,

contrary to Debtors’ contention, projected escrow shortages are routinely included as part of a

creditor’s total secured claim and this case is no exception. See In re Shepherd, No. 09-19185-

JNF, 2010 Bankr. LEXIS 1951, at *12-13 (Bankr. D. Mass. June 10, 2010) (finding that creditor’s

calculation for the projected escrow shortage was substantiated and allowed based on transaction


                                                 3
                                                                                   1032122\306035445.v1
  Case 20-40313       Doc 71     Filed 06/22/20 Entered 06/22/20 16:11:17           Desc Main
                                   Document     Page 4 of 7



history). Moreover, Debtors do not make any specific allegations regarding how the projected

escrow amount is improper or inaccurate. Nor do they provide any evidence to support such a

claim. Thus, because Debtors’ argument that the projected escrow shortage was improperly

included in the secured claim is erroneous, Debtors have failed to put forth any evidence,

whatsoever, to rebut the presumption of prima facie validity of US Bank as Trustee’s Proof of

Claim. In re Jackson, No. 10-11716-MSH, 2013 Bankr. LEXIS 5431, at *25-27 (Bankr. D. Mass.

Dec. 31, 2013).

       9.      Denied. US Bank as Trustee complied with all requirements set forth in Fed. R.

Bankr. P. 3001, MLBR 13-13 and all other applicable bankruptcy rules to validate and substantiate

its secured claim. To be sure, US Bank as Trustee, provided an itemized accounting of the

principal, interest, fees, costs, escrow advances and projected escrow shortage included in its

secured claim. Nevertheless, US Bank as Trustee has provided additional documentation attached

as exhibits to its Response hereto, which further validate and substantiate the amounts asserted in

its Proof of Claim. For instance, US Bank as Trustee has provided a copy of the February 2020

Mortgage Statement, which shows the amount of the deficient escrow account at the time of the

Debtors’ filing of their Chapter 13 Plan. Further, US Bank as Trustee has also provided a copy of

the Final Escrow Account Disclosure Statement, which includes the activity in the escrow account

and the payment projections from the period of December 2018 to January 2020, and itemizes the

specific amounts that were advanced by the investor to cover property taxes, lender-placed hazard

insurance and other fees as a result of the Debtors’ breach of the mortgage agreement to make

timely payments.

       10.     Denied. As discussed in Paragraph 9 above, US Bank as Trustee has complied with

the requirements of Fed. R. Bankr. P. 3001, MLBR 13-13 and all other applicable bankruptcy rules



                                                4
                                                                                  1032122\306035445.v1
  Case 20-40313         Doc 71     Filed 06/22/20 Entered 06/22/20 16:11:17             Desc Main
                                     Document     Page 5 of 7



to validate its secured claim. Moreover, US Bank as Trustee has provided additional

documentation attached as exhibits to this Response to further substantiate the amounts asserted

as part of its Proof of Claim.

       11.       Denied. US Bank as Trustee further states that the allegations in this paragraph refer

to a written document, i.e., the Off-Schedule Escrow Statement dated March 4, 2020 attached as

Exhibit C to Debtors’ Objection, which provides a detailed explanation for the change in the

Debtors’ monthly payment from $1,455.03 to $1,322.27. Contrary to Debtors’ contention, there is

no inconsistency with regard to the escrow deficiency or the amount owed on the Debtors’

mortgage account. The amount of $1,322.27 represents the post-petition monthly payment, which

is lower than the Debtors’ pre-petition payment of $1,455.03 because it does not include the escrow

deficiency amount as of the date of the filing of the Chapter 13 Plan. This is because the escrow

deficiency amount of $6,494.91 was included in the pre-petition arrearage and, thus, is not

reflected in or calculated into the post-petition monthly payment amount of $1,322.27.

       12.       Denied. US Bank as Trustee did not modify Debtors’ monthly payment and, thus,

Rule 3002.1(b) is not applicable. The Off-Schedule Escrow Statement does not state that there is

“no escrow shortage,” as Debtors claim. Rather, the Off-Schedule Escrow Statement explains that

the Debtors’ post-petition monthly payment was lower because it does not include the past escrow

account shortage, since the Proof of Claim includes that amount as part of US Bank as Trustee’s

secured claim.

       13.       Denied. The projected escrow shortage was properly included as part of US Bank

as Trustee’s Proof of Claim, and the documentation provided by US Bank as Trustee substantiates

the validity of the debt and the amount of the pre-petition arrearage.




                                                   5
                                                                                      1032122\306035445.v1
  Case 20-40313      Doc 71    Filed 06/22/20 Entered 06/22/20 16:11:17           Desc Main
                                 Document     Page 6 of 7



             III. US Bank as Trustee’s Response to Debtors’ Recommendation

       14.    Denied. US Bank as Trustee complied with all requirements as set forth in the Fed.

R. Bankr. P. 3001, MLBR 13-13 and all other applicable bankruptcy rules and has sufficiently

made a prima facie case for its secured claim. Debtors have failed to provide any evidence,

whatsoever, to dispute the validity of the debt or the amounts sought by US Bank as Trustee as

part of its Proof of Claim. Accordingly, this Court should deny Debtors’ Objection and allow US

Bank as Trustee’s Proof of Claim.



       WHEREFORE, for the reasons discussed herein, US Bank as Trustee requests that this

Honorable Court deny the Debtors’ Objection and to allow US Bank as Trustee’s Proof of Claim.

                              [SIGNATURE PAGE FOLLOWS]




                                              6
                                                                                1032122\306035445.v1
  Case 20-40313        Doc 71     Filed 06/22/20 Entered 06/22/20 16:11:17             Desc Main
                                    Document     Page 7 of 7



                                                      Respectfully submitted,

                                                      U.S. BANK NATIONAL ASSOCIATION AS
                                                      TRUSTEE FOR ASSET BACKED
                                                      SECURITIES CORPORATION HOME
                                                      EQUITY LOAN TRUST 2004-HE8, ASSET
                                                      BACKED PASS-THROUGH
                                                      CERTIFICATES, SERIES 2004-HE8

                                                      By: Its Attorneys


                                                      /s/ Maura K. McKelvey
                                                      Maura K. McKelvey, BBO #600760
                                                      Vanessa V. Pisano, BBO #670649
                                                      HINSHAW & CULBERTSON LLP
                                                      53 State Street, 27th Floor
                                                      Boston, MA 02109
                                                      Tel: 617-213-7000 / Fax: 617-213-7001
                                                      mmckelvey@hinshawlaw.com
                                                      vpisano@hinshawlaw.com

 Dated:      June 22, 2020


                                 CERTIFICATE OF SERVICE

        I, Vanessa V. Pisano, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
June 22, 2020.

                                                      /s/ Vanessa V. Pisano
                                                      Vanessa V. Pisano




                                                  7
                                                                                     1032122\306035445.v1
